Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Rejections - 35 USC § 103

1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


2.	Claims 1, 3, 5, 7-9, 11, 13-14, 17-18, 21-22 and 45-47 are rejected under 35 U.S.C. 103 as being unpatentable over Vitek et al. (US 2011/0270136) and Kawabata et al. (US 2008/0312535). 

3.	Addressing claims 1 and 45, Vitek discloses a system for focusing an ultrasound transducer comprising: 
an ultrasound transducer comprising a plurality of transducer elements (see Fig. 1 and [0026]; elements 102 and 108); 
a detection system for indirectly measuring a focusing property at a target region (see Fig. 6A-6B and [0039]);
a controller configured to: (a) cause the ultrasound transducer to transmit ultrasound waves to the target region; (b) cause the detection system to indirectly measure the focusing property, wherein the focusing property comprises at least one of an acoustic pressure or peak acoustic intensity and (c) based at least in part on the indirectly measured focusing property, adjust a parameter value associated with at least one of the transducer elements so as to achieve a target treatment power at the target region (see [0011], [0031], Figs. 1 and 6A-6B; 110 is the controller; elements 602, 604, 608, 656, 658).
a system for focusing an ultrasound transducer comprising: an ultrasound transducer comprising a plurality of subsets of transducer elements, each of the subsets having different spatial arrangements with respect to a target region (see Figs. 1, 6A and [0027]; elements 102 and 108); 
a detection system for indirectly measuring a focusing property at the target region; and a controller configured to: (a) cause two or more subsets of the transducer elements to transmit ultrasound waves to the target region; (b) cause the detection system to indirectly measure the focusing property, wherein the focusing property comprises at least one of an acoustic pressure or peak acoustic intensity; and (c) based at least in part on the indirectly measured focusing property, adjust a parameter value associated with at least one of the subsets of the transducer elements so as to achieve a target treatment power at the target region (see [0011], [0031], [0039], Figs. 1 and 6A-6B; 110 is the controller; elements 602, 604, 608, 656, 658). 

Vitek does not disclose administer an exogenous agent or microbubbles and measuring acoustic signals from the exogenous agent or microbubbles by an acoustic signal detector. Kawabata discloses administer an exogenous agent or microbubbles and measuring acoustic signals from the exogenous agent or microbubbles by an acoustic signal detector (see [0011], [0019], [0024], [0054] and [0064]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Vitek to administer an exogenous agent or microbubbles and measuring acoustic signals from the exogenous agent or microbubbles by an acoustic signal detector as taught by Kawabata because this allow for selecting tissue or distinguish disease from normal tissue to focus treatment on only disease tissue (see abstract and [0011-0017]). 

4.	Addressing claims 3, 13-14, 17-18, 21-22 and 46-47, Vitek discloses:
regarding claim 3, wherein the detection system is further configured to measure at least one of the acoustic pressure or peak acoustic intensity at a non-target region, and the controller is further configured to adjust the parameter value associated with the at least one of the transducer elements so as to avoid damage to the non-target tissue (see [0031]; ARFI measure acoustic pressure by measuring displacement).
regarding claim 13, wherein the parameter value comprises at least one of a frequency, a phase, a power level, or an amplitude of a signal driving the at least one of the transducer elements (see [0005]; adjust frequency, phase or amplitude).
regarding claim 14, wherein the detection system indirectly measures the focusing property at two or more regions of the transducer elements, the controller being further configured to adjust the parameter value based at least in part on the measurements at the two or more regions of the transducer elements (see [0038-0039]; many focus; each focus is a region of transducer elements; measure foci (many focus) property by imaging; Kawabata discloses acoustic-signal detector);
regarding claim 17, wherein the controller is further configured to adjust the parameter value associated with the at least one of the transducer elements based on an acoustic simulation (see Figs. 6A-B; adjust phase of sub-arrays).
regarding claim 18, wherein the controller is further configured to adjust the parameter value associated with the at least one of the transducer elements so as to shape an acoustic beam at the target region (see [0005] and Figs. 6A-B; adjust phase, amplitude shape the acoustic beam).
regarding claim 46, wherein the parameter value comprises a transmitting power (see [0005], [0027-0028] and [0038]; frequency, phase and amplitude involve transmitting power).
regarding claim 47, wherein the detection system is further configured to measure at least one of an acoustic pressure or a peak acoustic intensity at a non-target region, and the controller is further configured to adjust at least one of a frequency or a transmitting power associated with at least one of the subsets of the transducer elements so as to avoid damage to the non-target tissue (see [0005] and [0031]). 
regarding claim 21, wherein the controller is further configured to: (d) transmit second ultrasound waves, based on the adjusted parameter value, to the target region; and (e) repeat steps (b), (c), (d) until a stopping condition is satisfied (see Fig. 6A and [0038]; when sub-foci align/co-locate the stopping condition is satisfied; keep looping until sub-foci in phase).
regarding claim 22, wherein the stopping condition is one or more of: a difference between currently measured focusing property and previously measured focusing property being below a threshold; or a number of iterations exceeding a predetermined limit (see Fig. 6A; the different between the currently measured focusing property and previously measured focusing property is below threshold when the sub-foci are in phase/co-located).

	Addressing claims 5, 7-9 and 11, Kawabata discloses:
an administration device for introducing an exogenous agent or microbubbles to the target region (see [0011]); 
wherein the controller is further configured to determine the focusing property based at least in part on a value associated with the measured acoustic signals (see [0011], [0019], [0024], [0054] and [0064]; determine tissue from acoustic signals to focus treatment on the tissue); 
wherein the controller is further configured to: establish a relationship between the value associated with the measured acoustic signals and the focusing property and determine the focusing property based at least in part on the relationship (see [0011], [0019], [0024], [0054] and [0064]; determine tissue stiffness by acoustic signals and focus the treatment on the tissue); 
wherein the value associated with the measured acoustic signals comprises at least one of an amplitude, a power, a wave pattern or a spectral signature (see [0011], [0019], [0024], [0054] and [0064]; spectrum change); 
wherein the controller is further configured to cause at least some of the transducer elements to measure acoustic signals from the exogenous agent or microbubbles (see [0011], [0019], [0024], [0054] and [0064]). 

5.	Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Vitek et al. (US 2011/0270136), in view of Kawabata et al. (US 2008/0312535) and further in view of Vortman et al. (US 2016/0008633). 

6.	Addressing claims 19-20, Vitek does not disclose wherein the controller is further configured to determine energy absorption of tissue at the target region based at least in part on the indirectly measured focusing property and wherein the controller is further configured to determine the frequency based at least in part on the energy absorption. In the same field of endeavor, Vortman discloses wherein the controller is further configured to determine energy absorption of tissue at the target region based at least in part on the indirectly measured focusing property and wherein the controller is further configured to determine the frequency based at least in part on the energy absorption (see Figs. 4, 7, [0025], [0029] and [0040]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Vitek to have wherein the controller is further configured to determine energy absorption of tissue at the target region based at least in part on the indirectly measured focusing property and wherein the controller is further configured to determine the frequency based at least in part on the energy absorption as taught by Vortman because this help determine optimal frequency for treatment (see abstract and [0040]). 


Allowable Subject Matter

Claims 10, 12 and 51-53 are allow.  
Claims 15-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2019/0151146 (see claims 3, 8 and [0012-0013]; detect acoustic signals from microbubbles and adjust energy beam).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEN NGOC NGUYEN whose telephone number is (571)270-7031. The examiner can normally be reached Monday-Thursday 8:30am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571)270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HIEN N NGUYEN/
Primary Examiner
Art Unit 3793